Citation Nr: 0932386	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that while stationed at Ellyson Naval 
Air Field, in Pensacola, Florida he sustained a head injury 
that resulted in his unconsciousness for three-days.  The 
Veteran further maintains that he experienced residuals from 
this injury throughout service.  Given that in-patient 
treatment records are sometimes stored separately from 
outpatient records an attempt to obtain the records of this 
claimed in-patient treatment should be made.  

The Board also notes that additional relevant evidence may 
exist which has not been obtained.  The Veteran has indicated 
in multiple correspondences that he sought treatment at the 
VA Medical Facility in New Orleans beginning in 1970 for 
issues related to his claimed back and head injury.  It does 
not appear efforts to obtain such records have been made.  
This should be accomplished.  

In addition to the foregoing, the Board notes the Veteran is 
apparently in receipt of benefits from the Social Security 
Administration, (SSA).  However, as the Veteran was granted 
disability benefits based on disabilities unrelated to his 
current service connection claim, and neither he nor his 
representative has indicated that any SSA records would be 
relevant to the present claim, it is unnecessary to obtain 
these records at this time.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
Veteran as to more precise dates of 
treatment for his claimed 3 day period of 
unconsciousness from a head injury at 
Ellyson Field, Florida where he apparently 
served between March 1967 and April 1969, 
with Helicopter Training Squadron 8, the 
RO should attempt to obtain any available 
in-patient clinical treatment records as 
would have been generated for the 
treatment of the claimed injury at the 
medical facility that would have served 
Ellyson Field.  Efforts to obtain the 
records should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing and 
associated with the Veteran's claims 
folder.

2.  The AMC/RO should request all records 
related to hospitalization and/or treatment 
of the Veteran for any head or back 
disorder from the New Orleans, Louisiana VA 
Medical Facility from 1970 to the present.  
If records of this era are stored at a 
separate facility, appropriate inquiry to 
this repository should be undertaken.  Any 
negative response should be in writing, and 
associated with the claims folder.  

3.  Should either of these records confirm 
the Veteran's treatment for a head injury 
or back complaints in service or shortly 
after separation, the Veteran should be 
afforded a VA examination, to determine the 
nature and etiology of any current head or 
back disorder.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current back or head 
disorder may be related to the Veteran's 
time in service, including any confirmed 
head or back injury in service.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




